Title: To Thomas Jefferson from Robert Gamble, 23 August 1793
From: Gamble, Robert
To: Jefferson, Thomas



Dear sir
Richmond August 23rd. 1793

I have your favor of the 18th. Current informing you have directed to my Care some Cases of Claret That has arived at Baltimore for you in order That they be forwarded to Montecello.
It is in my power by the return Waggons from my Staunton Store, to send your goods to the Care of Colo. Bell in Charlotsville, and I will be Careful When The goods come—to deliver Them to Such Waggoners only That I can best Confide in.
Should I be absent from Richmond I will leave instructions with my young Man, Who will pay the same attention to your interest as if I was here.
I had like to have suffered very Materially by retaining Flour in consequence of some expectations Mr. Genet gave me that I would be employed by him to purchase for the French Republic in this part of the State. I continued Collecting till I had upward of 5,000 Barrels in my store Houses my self and refused good offers for it. As it was begining to sour I had to part with it to great disadvantage, and part That I shipped to Europe I have no hopes of saving myself.
The Season since Harvest, has been uncomonly dry. On your Estate and the Neighbouring Plantations good Crops of Corn Will be raised—but the upper part of Albemarle—orange, Louisia, Prince Edward, Buckingham &c.—I am well assured, from Creditable persons That little or no Corn will [be] made. The Wheat turned out, very indifferent. However, in other parts of the State Corn is very Luxuriant.
We have information to Night from Norfolk that a frigate Said to be the Concord has Captured three Vessels off our Capes, and was seen with them going up the Bay supposing to Baltimore—one is the Ship Jupiter Loaded by Donaldson & Stott of Suffolk with 4,000 Barrels of Naval Stores.
You will see by the Resolutions forwarded a few days ago from this place—That the Citizens are alarmed at a report that the American Government has been insulted by Mr. Genet. The flame will Spread. However I hope Prudence will always Guide the great Bulk of the people —And That Foreigners will in future be cautious How they Speak of our beloved president; or the supreme Executive of America—be their instructions What they may from their Nation.
Our trade is suffering irreparably—by the infernal Robbers under Character of Privaters—industry is Checked—the Honest individuals who Adventure, on the Ocean, is Ruined—And such Proceedings can be of little Avail to the Nations at War. Our Tobacco to the great injury of the Planter and Merchant lays in the ware houses—our Flour Spoiling—And shall a Nation be ruined for the emolument of a set of Vagabonds and Miscreants Who infest our Coasts. We are as true friends to the french revolution as the French are them selves—or any people can be—But a tame submission to the unreasonable injuries Sustained, by this privateering business, cannot much longer be expected. I am with regard & Esteem Your mo. ob Hum st

Ro. Gamble

